Case 3:19-cr-00630-B Document 116 Filed 02/24/20   Page 1 of 3 PageID 200
Case 3:19-cr-00630-B Document 116 Filed 02/24/20   Page 2 of 3 PageID 201
AO 199A (Rev. 12/11)3:19-cr-00630-B
           Case      Order Setting ConditionsDocument
                                             of Release             116 Filed 02/24/20                            Page 3 of3202
                                                                                                      Page 3 of 3 PageID


                                                 ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

           Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of your
release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment, a fine, or both.
           While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive (i.e., in
addition to) to any other sentence you receive.
           It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate a
witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they
involve a killing or attempted killing.
           If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
          (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
                  not more than $250,000 or imprisoned for not more than IO years, or both;
          (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not more than
                 $250,000 or imprisoned for not more than five years, or both;
          (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
          (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

          A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                        Acknowledgment of the Defendant

    I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of release, to
appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties nd sanctions set forth above.


                                                                           X
                                                                                                     Defendant's Signature


                                                                      3U()'b V'lefl1Hp.J '--- -� C                     l>'A:LY'h          '"T;><> -,-� .
                                                                                                        Address, City, and State

                                                     Directions to the United States Marshal

          The defendant is ORDERED released after processing.

□          The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has posted bond
and/or complied with all other conditions for release. If still in custody, the defendant must be produced before th approp · te judge at the time and place
specified.


Date: February 24, 2020


                                                                               REBECCA RUTHERFORD, U.S. MAGISTRATE

                                                                                                    Printed name and title

                        DISTRIBUTION:      COURT        DEFENDANT        PRETRIAL SERVICE          U.S. ATTORNEY        U.S. MARSHAL
